Case 2:17-cv-07639-SJO-KS Document 669-6 Filed 02/09/20 Page 1 of 3 Page ID
                                #:32655




                   EXHIBIT 11
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-6 Filed 02/09/20 Page 2 of 3 Page ID
                                #:32656




                                               Plaintiffs' Trial Exhibit


                                 PX0773.1         PX0773
                                                Case No. 2:17-cv-07639 SJO-KS
Case 2:17-cv-07639-SJO-KS Document 669-6 Filed 02/09/20 Page 3 of 3 Page ID
                                #:32657




                                 PX0773.2
